DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
It is noted that there are a number of references listed by applicant in the specification, however an information disclosure statement has not been filed. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
Page 11 lines 20-23 reads “The upper chamber 120 shall be used for guiding the physiological fluid into the fluid release channel 125 that have the metrology data sensing module 200 being placed”
Page 13 line 19 recites an “EPPROM” with no previous explanation of what this acronym stands for, and there is no accepted definition for this acronym in the art that would pertain to structure relevant in the art that could be implemented on a printed circuit board as described. 
Page 15 lines 12-13 reads “For the preferred embodiment, the check valve 420 (Fig. 5) shall have a v-nozzle 421 for the guided tube for connecting the patient…” however there is no previous introduction or explanation of a guided tube, and there is no corresponding structure designated as a guided tube in the drawing so it is unclear how the v-nozzle 421 is connected in the structure. It is interpreted there is grammatical errors that make the underlined unclear and the specified statement intends for a guided tube that is connected to the patient is also connected to the v-nozzle 421. 
Page 15 lines 14-16 reads “the valve shall be placed inside the enclosure 422 that will prevent the fluid back filled from the fluid collecting chamber 120 to the patient via the guided tube” however it is unclear how this configuration could be possible with the structure previously described in the specification and drawings. Fig. 1 shows the valve 420 as encompassing all elements 421, 422, and 423 in Fig. 5, therefore the configuration that the entire valve 420 could be placed inside the enclosure 422 is not possible. 
Claim Objections
Claims 1-8 and 10-11 are objected to because of the following informalities:  
Claim 1 recites a number of limitations beginning with “A” from the third paragraph and below. Each instance of “A” from the third paragraph of claim 1 and on should be lowercase. 
Claim 1 lines 9-10 reads “A disposable fluid collection bag having two separate chambers wherein an upper chamber is used for fluid collection and a lower chamber for fluid storage” while it should read “A disposable fluid collection bag having two separate chambers wherein an upper chamber is used for fluid collection and a lower chamber is used for fluid storage”
Claim 1 lines 11-12 reads “A “V’ shaped structure configured and separated the two chambers” while it should read “A “V” shaped structure configured to separate the two chambers”
Claim 1 lines 13-14 reads “A fluid measurement assembly wherein guided fluid channel diameter at fluid entrance” while it should read “A fluid measurement assembly wherein a guided fluid channel diameter at fluid entrance”
Claim 1 lines 17-18 reads “A fluid sensing measurement module having at least three sensing elements inside a fluid sensing channel…”, it is suggested to amend the claim to read “A fluid sensing measurement module having at least three sensing elements inside a fluid sensing channel, wherein the at least three sensing elements comprise…”
Claim 1 lines 18-20 reads “a MEMS thermal time-of-flight sensor to metering volume of discharge fluid; a pH sensor measures pH value of the fluid and a density or specific gravity sensor measures density of the fluid” while it should read “a MEMS thermal time-of-flight sensor for metering volume of a discharge fluid; a pH sensor for measuring pH value of the fluid and a density or specific gravity sensor for measuring density of the fluid”
Claim 2 lines 2-3 read “wherein the ‘V’ shaped fluid collection chamber is configured and separated from medical or biocompatible materials” while it should read “wherein the to be separated from medical or biocompatible materials”
Claim 3 line 2 reads “wherein sensing and measurement module have a guide channel” while it should read “wherein the sensing and measurement module has a guide channel”
Claim 3 line 6 reads “whererin reduction of the channel diameter size…” while it should read “wherein reduction of the channel diameter size…”
Claims 4-8 and 10 recite multiple instances where a singular structure “have” some additional elements. This is grammatically improper, and should be amended to read the structure “has” the additional elements.
Claim 11 lines 2-3 read “both the fluid collecting and measurement unit as well as the data processing unit is fully compatible” while it should read “both the fluid collecting and measurement unit as well as the data processing unit are fully compatible”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“fluid collection, sensing and measurement unit” in claim 1 lines 4-5.
“another unit for data processing and data transmission which is a reusable unit” in claim 1 lines 5-6
“a buffer unit” in claim 8 line 5
Because this/these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 4, and 7, the claims recite acronyms that have not been fully spelled out or otherwise specified in the claims. The recitation of acronyms in the claims without first being fully spelled out is improper and make the claims unclear as to what structure or limitation is specifically being referenced. Any acronym used in the claims must be fully spelled out upon the first instance of its recitation. The acronym “MEMS” 
Regarding claim 1, lines 2-3 recites “continuously metering…pH value and density or specific gravity of collected fluids”. It is unclear whether the claim as currently recited means the fluid collection bag continuously meters the pH value AND continuously meters density or specific gravity, or if it means the fluid collection bag continuously meters the pH value and density OR continuously meters specific gravity alone. For examination purposes, the claim is interpreted so either configuration teaches on this claim limitation. 
Claim 1 recites the following limitations: "the discharged fluid volume" in line 2; "the two units" in line 6-7; “the measurement sensing channel” in line 14; “the data processing unit” in line 22-23; “the guided fluid travel tunnel” in line 24; “the patient” in line 25; and “the standard Ethernet cable” in line 31.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 1, it is unclear whether the “disposable fluid collection bag” in line 9, the “fluid measurement assembly” in line 13, and the “fluid sensing and measurement module” in line 17 are related to or part of the structure of the “fluid collection, sensing, and measurement unit which is fully disposable” recited in lines 4-5. For examination purposes, any configuration that includes a disposable fluid collection bag, a fluid measurement assembly, and a fluid sensing and measurement module whether they are within a structure equivalent to a “fluid collection, sensing, and measurement unit” or not is interpreted to teach on this claim limitation. 
Regarding claim 1, line 13-14 recites “a fluid measurement assembly wherein guided fluid channel diameter at fluid entrance is gradually reduced towards the measurement sensing channel”. It is unclear how this limitation affects the structure, because a measurement sensing channel has not been established as a part of any structure in claim 1 or dependent claims so it is unclear whether the 
Regarding claim 1, lines 15-16 recites “wherein the fluid measurement assembly is completely biocompatible to avoid any inaccuracy in measurements”. It is unclear what standards “completely biocompatible” is applied to so it unclear what limitations this imposes on the structure. For example, class I, class II, and class III medical devices have different standards for “complete” biocompatibility according to the FDA. For examination purposes, any structure that is meant for use on patients is interpreted to teach on this limitation, because it is implied that medical devices meant for use on patients is “completely” biocompatible. 
Regarding claim 1, lines 19-20 recites “the fluid” twice. This limitation lacks sufficient antecedent basis in the claim, and it is unclear whether this fluid is the same fluid as the previously recited discharge fluid in line 19. It is interpreted that “the fluid” recited in lines 19-20 is the same discharge fluid previously recited. 
Regarding claim 1, line 20 recites a “hermetically sealed PCB”. There are multiple meanings of the acronym PCB in the art, including but not limited to a printed circuit board, prototype circuit board, and polychlorinated biphenyl. Therefore, it is unclear what type of structure the claim is referring to. For examination purposes, the PCB is interpreted to include a printed circuit board as established above. 
Regarding claim 1, line 22 recites “a medical grade and electrically shielded cable for data relay to the data processing unit”. It is unclear if this is the same structure as the electrically shielded cable previously recited in line 7 of claim 1. For examination purposes, the configuration of the electrically shielded cables being either the same or different is interpreted to teach on this limitation.
Regarding claim 1, line 24-25 recites “the fluid collection chamber”, which lacks sufficient antecedent basis in the claim. It is unclear whether this limitation is the same structure as the previously 
Regarding claim 1, it is unclear whether “the data processing unit” in line 22-23 and/or the “data processing, analyzing and transmission unit” in line 27 are related to or part of the previously recited structure of “another unit is for data processing and data transmission”. The claim as currently recited does not make clear whether the three structures are linked or related. For examination purposes, any configuration that includes a data processing unit and a data processing, analyzing, and transmission unit whether they are included in a single unit or not is interpreted to teach on these limitations. 
Regarding claim 1, line 28 recites “the sensing and measurement module”, which lacks sufficient antecedent basis in the claim. For examination purposes, this structure is interpreted as “the fluid sensing and measurement module” as recited in line 17 of the claim.
Regarding claim 1, lines 28-29 recites “wirelessly transmit the data to a specific data center or medical staffs”. It is unclear how data is transmitted directly to medical staffs themselves. For example, it is unclear whether this limitation means that the data is transmitted to a device the medical staff is using or a database that can be used by medical staff. For examination purposes, it is interpreted that the data being transmitted to any location that can be accessed by medical staff teaches on this limitation. 
Regarding claim 1, lines 30-31 recites “a wired option is also available via the standard Ethernet cable network”. It is unclear whether this limitation, as currently recited, means that the data processing, analyzing, and transmission unit is connected to a separate Ethernet cable network when there is a wired connection or if the unit is still connected to the specific data center/medical staffs. For examination purposes, it is interpreted that the data processing, analyzing, and transmission unit having a wired connection to either a specific data center/medical staffs or to a separate network teaches on this limitation.
in case in an environment wherein data are not allowed, a wired option is also available via the standard Ethernet cable network”. It is unclear whether this limitation, as currently recited, is required by the system or if it is optional because of the underlined portion of the limitation. For examination purposes, this limitation is interpreted as not required by the system.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 2 line 5 recites the broad recitation “the angles for the ‘V’ is from 70 to 140⁰”, and the claim also recites “but preferably 100 to 130⁰, and most preferably 110⁰” which is the narrower statement of the range/limitation. For examination purposes, it is interpreted that the broadest range of 70-140 degrees teaches on the angle limitation for ‘V’ shaped structure. 
In the present instance, claim 3 lines 7-9 recites the broad recitation “the channel diameter size…shall be from 2:1 to 5:1”, and the claim also recites “but preferably the ratio shall be 3:1 to 4:1 and most preferably to be 3.5:1” which is the narrower statement of the range/limitation. For examination purposes, the broadest range recited is interpreted to teach on this limitation.
In the present instance, claim 4 lines 11-12 recites the broad recitation “it is preferred that the flow sensor takes the data no longer than every one minute”, and the claim also recites “and preferably every 10 seconds, and most preferably every 5 seconds” which is the narrower statement of the range/limitation. For examination purposes, the broadest increment of one minute is interpreted to teach on this limitation. 
In the present instance, claim 5 lines 7-9 recites the broad recitation “the pH sensor is able to continuously measure the incoming discharged fluid and take data no longer than every one minute”, and the claim also recites “and preferably every 10 seconds, and most preferably every 5 seconds” 
In the present instance, claim 6 lines 4-5 recites the broad recitation “with a capability to capture any changes of density in 1000ppm or less”, and the claim also recites “and preferably in 100ppm” which is the narrower statement of the range/limitation. For examination purposes, the broadest range of 1000ppm or less is interpreted to teach on this limitation.
In the present instance, claim 6 lines 6-8 recites the broad recitation “the density sensor is able to continuously measure the incoming discharged fluid and take data no longer than every one minute”, and the claim also recites “and preferably every 10 seconds, and most preferably every 5 seconds” which is the narrower statement of the range/limitation. For examination purposes, the broadest increment of one minute is interpreted to teach on this limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Regarding claims 2-6, there are a number of limitations of the system that are preceded with the term “preferably” or “preferred”. It is unclear whether these limitations are required or if they are optional as they are only “preferred” to be included. For examination purposes, these limitation are interpreted as not required by the system. 
Regarding claim 2, line 2 recites “the ‘V’ shaped fluid collection chamber”, which lacks sufficient antecedent basis in the claim. There is a ‘V’ shaped structure recited in claim 1, however this structure is specified as being configured to separate the upper and lower chambers, not that it is part of either chamber. Therefore, it is unclear how the ‘V’ shaped structure relates to the upper, lower, or fluid collection chambers. For examination purposes, it is interpreted that any fluid collection chamber and 
Claim 2 recites the following limitations: “the best fluid collection” in line 6, and "the measurement channel" in line 7.  There is insufficient antecedent basis for these limitations in the claim.
The term "best fluid collection" in claim 2 line 6 is a relative term which renders the claim indefinite.  The term "best" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This limitation is for functional use, so the ability of the fluid collection chamber is rendered indefinite. For examination purposes, any fluid collection chamber that can collect fluid is interpreted to teach on this limitation. 
The term "excessive air bubbles" in claim 2 line 7 is a relative term which renders the claim indefinite.  The term "excessive" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The amount of air bubbles the fluid collection chamber can prevent is rendered indefinite. For examination purposes, the fluid collection chamber preventing any air bubbles by being in a ‘V’ shape is interpreted to teach on this limitation.
Claims 3-7 recite “the sensing and measurement module” in line 2. It is unclear whether this structure is referring to the fluid sensing and measurement module as recited in line 17 of claim 1 or the sensing and measurement module as recited in line 28 of claim 1. For examination purposes, the sensing and measurement module of claims 3-7 being either the fluid sensing and measurement module or the sensing and measurement module is interpreted to teach on this limitation. 
Claim 3 recites the following limitations: "the air entrance" in line 5; “the channel” in line 5; “the filled fluid” in line 6; “the largest” in line 7; “the smallest” in line 7; and “the ratio” in line 9.  There is insufficient antecedent basis for these limitations in the claim.

Regarding claim 3, lines 3-6 recite “the guided channel have a gradually reduced channel diameter size for additional insurance of a completely filled channel while the air entrance into the channel could also be blocked with the filled fluid”. It is unclear how the underlined portion affects the structure of the claim. It is unclear whether this limitation means the guided channel may still allow air to enter the fluid collection chamber when the channel is filled with fluid or some other configuration where the entrance is blocked. This limitation is for functional use of the guided channel, so it is interpreted that the channel having a gradually reduced diameter size teaches on this limitation, because it has the ability to perform the specified function. 
Regarding claim 4, line 3-6 recite and describe “a flow sensor”. It is unclear whether the flow sensor of claim 4 is the same MEMS thermal time-of-flight sensor as recited in claim 1 line 18, because the flow sensor of claim 4 is recited to perform the same function and have preferably the same features as the MEMS thermal time-of-flight sensor. Additionally, even if the flow sensor of claim 4 is the same or different as the MEMS thermal time-of-flight sensor of claim 1, it unclear whether this limitation means there is an additional sensor that is used for “metering instant volume…of each discharge”, as currently recited in claim 4, to make a total of 4 sensors or whether this limitation means this flow sensor is one of the original three sensors described in claim 1. For examination purposes, it is interpreted that the flow sensor of claim 4 may be either the same or a different sensor as the MEMS thermal time-of-flight sensor of claim 1 and this sensor serves as one of three or four sensors to meter volume of the discharge fluid to teach on this limitation. 
.
The term "for best interest of fluid properties" in claim 4 line 10-11 is a relative term which renders the claim indefinite.  The term "best" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This limitation is subjective and is for functional use of the flow sensor, so for examination purposes it is interpreted that a flow sensor that can meet sensing capabilities specified in the claim teaches on this limitation.
Claim 5 recites the following limitations: "the limited spacing" in line 3 and “the ultimate compatibility” in line 4-5.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 5, lines 2-4 recite both “a chemical sensor” and “a pH sensor”. It is unclear whether these limitations are referring to the same structure. For examination purposes, it is interpreted the chemical sensor is the same structure as the pH sensor.
The term "the ultimate compatibility and resistance to any corrosive possibility" in claim 5 lines 4-5 is a relative term which renders the claim indefinite.  The term "ultimate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The recited limitation is for functional use of the pH sensor, so it is interpreted that a pH sensor that is micromachined on a glass substrate teaches on this claim limitation because it serves the recited function.
The term "accuracy better than +/-0.5%" in claim 5 line 9 is a relative term which renders the claim indefinite.  The term "better" is not defined by the claim, the specification does not provide a The required accuracy of the pH sensor is rendered indefinite. For examination purposes, the pH sensor is interpreted to have an accuracy within +/-0.5%.
Regarding claim 6, the claim refers to a number of limitations for specifically a density sensor, however in lines 2-3 of the claim the sensing and measurement module is recited to have either “a density or specific gravity sensor”. It is unclear whether the limitations for the density sensor would also apply to the specific gravity sensor. For examination purposes, it is interpreted that all, some, or none of the limitations imposed on the density sensor may apply to the specific gravity sensor. 
The term "the density has a high resolution" in claim 6 line 5 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Although a resolution is defined in the specification and claim, both define two ranges of resolution, 1000ppm or less and 100ppm or less, so it is still unclear which range the relative term “high” refers to.
Regarding claim 7, the term “EPPROM” is recited twice in lines 2 and 3 of the claim. There is no corresponding acronym definition of EPPROM in the art that would pertain to a structure that could perform the functions specified for this limitation. Additionally, the applicant does not provide a definition for the acronym or structure in the claim or specification, so it is unclear what this acronym refers to. However, the acronym “EEPROM” has a widely accepted acronym definition of “electrically erasable programmable read-only memory”, which would be a sufficient structure to perform the functions specified in the claim. This limitation is interpreted as an electrically erasable programmable read-only memory, and it is suggested to amend the claim to define the acronyms used for clarity of the record. 

Regarding claim 7, line 6-7 recites “a medical grade and electrically shielded cable”. It is unclear whether this structure is the same cable that is recited in lines 7 or 21 of claim 1, or an additional cable for the system. For examination purposes, the cable recited in claim 7 is interpreted to include either one of the same cables recited in claim 1 or an additional cable.
Claim 7 recites the following limitation: "the whole unit" in line 4 and “the acquired data” in line 7.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the following limitations: “the fluid release channel" in line 2 and “the measurement channel” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 8, the claim recites “the buffer unit is directed to a fluid release unit to the fluid storage collection chamber”. It is unclear from the claim as currently recited how these structural elements are configured in relation to each other. It is unclear whether the buffer unit directs to the fluid release unit then the fluid release unit further directs to the fluid release channel or whether the buffer unit directs to the fluid release chamber through the fluid release unit. For examination purposes, any configuration where a buffer unit releases into a fluid release chamber, where the connection between the buffer unit and chamber is equivalent to “a fluid release unit”, is interpreted to read on this limitation. 
Claim 9 recites the following limitations: "the back filling" in line 3; “the bag” in line 3; and “the fluid sample” in line 9.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 9, line 4 recites “another manual valve”, it is unclear whether this recited valve is an additional valve to the “manual release valve” recited in line 26 of claim 1 or whether the two 
Claim 10 recites the following limitations: "the measured data" in line 6; “the designated medical center” in line 6-7; and “the settings” in line 10.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 10, lines 5-7 recites “the data processing unit have a capability to transmit the measured data…to the designated medical center or specific medical staffs”. It is unclear how data is transmitted directly to specific medical staffs themselves. For example, it is unclear whether this limitation means that the data is transmitted to a device the medical staff is using or a database that can be used by medical staff. For examination purposes, it is interpreted that the data being transmitted to any location that can be accessed by medical staff teaches on this limitation. 
	Regarding claim 10, lines 7-9 recites “for user friendly purposes several data transmission approaches such as low energy Bluetooth, NB-IoT and LoRa are also available”. It is unclear whether the data transmission is limited to these method or if they are exemplary. Additionally, if the data transmission is limited to these methods, it is unclear how a wired transmission configuration as recited in claim 1 line 30-31 would work as the recited methods are wireless. For examination purposes, the recited transmission methods are interpreted as exemplary, and a disclosure of any one of these methods or a wired configuration would teach on this limitation.
The term "user friendly purpose" in claim 10 line 7 is a relative term which renders the claim indefinite.  The term "user friendly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “user friendly” is recited for functional use, is subjective, and does not impose a clear limitation on the structure recited in the claim. For .
Claim 10 contains the trademark/trade name Bluetooth.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a wireless transmission method and, accordingly, the identification/description is indefinite.
The term "for best interests of medical applications" in claim 10 line 9 is a relative term which renders the claim indefinite.  The term "best interests" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “best interests” is subjective and recited for functional use. Therefore, for examination purposes it is interpreted that the data processing unit being able to have parameters programmed remotely teaches on this limitation.
	Regarding claim 11, line 2-3 recite “wherein both the fluid collecting and measurement unit as well as the data processing unit is fully compatible with medical device regulations”. It is unclear whether the medical device regulations recited are according to United States regulations under the FDA or according to medical device regulations according to another country. Further, if the recited medical device regulations is according to the US FDA, it is unclear what would constitute the device being “fully compatible” because there is a wide range of compatibility for medical device regulations according to the FDA. For example, there is a large difference in what would be considered “fully 
Claim limitation “fluid collection, sensing and measurement unit” in claim 1 lines 4-5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The instant application specification describes a “fluid collecting and metrology unit” beginning in lines 10-17 on page 11, however does not clearly or definitely link any structure to specifically a “fluid collection, sensing and measurement unit”. It is unclear whether the fluid collecting and metrology unit is the same as the recited fluid collection, sensing and measurement unit or whether the two structures differ in some way. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes, the fluid collection, sensing and measurement unit is interpreted as the fluid collecting and metrology unit. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al (US 2019/0343445), hereinafter Burnett, in view of Ramos et al (US 2016/0051176), hereinafter Ramos, in further view of Kostov (US 2017/0100068) and further in view of Huang et al (US 2017/0097252), hereinafter Huang.
	Regarding claim 1, Burnett teaches a digital physiological fluid collection bag (Fig. 10A element 1002 which includes elements 1018, 1022, and 1020, [0156-0159] – incorporation of controller embodies the fluid collection bag being digital) with instant data transmission (par. [0166]) having the capability to instantly and continuously metering the discharged fluid volume (par. [0159] & [0221] – system measures fluid volume among other parameters and may measure them intermittently, equivalent to instantly, or continuously) as well as pH value (par. [0221-0222]) and density or specific gravity of collected fluids (par. [0002], [0222] & [0262-0263]); the digital physiological fluid collection bag includes two constituents, one is fluid collection, sensing and measurement unit (Fig. 10A elements 1022, 1130, 1138, 1140, & 1020) which is fully disposable (par. [0156]) while another unit is for data processing and data transmission (Fig. 10A element 1018, Fig. 60 element 6000, par [0166], [0175-0176], & [0356]) which is a reusable unit (par. [0156] – certain parts of the system of Fig. 10A are disposable, and the data processing and data transmission unit 1018 is not included in those components, which therefore embodies the element 1018 being reusable); the two units are connected (Fig. 10A shows the two units with the elements listed above as connected) the digital physiological fluid collection bag comprising:
	a disposable fluid collection bag (Fig. 10A elements 1022 & 1020, par. [0156]) having two separate chambers wherein an upper chamber (Fig. 10A element 1022) is used for fluid collection (par. [0159]) and a lower chamber (Fig. 10A element 1020) for fluid storage (par. [0159] & [0169] – fluid from the upper chamber element 1022 is emptied into the lower chamber element 1020 until the lower chamber is filled and needs to be emptied, which embodies the lower chamber storing the fluid and thus the lower chamber being used for fluid storage);
	a ‘V’ shaped structure (par. [0454] & shown with a red rectangle on Fig. 10A below – the shape of the structure embodies a general ‘V’ shape) configured and separated the two chambers (Fig. 10A shows the upper chamber 1022 and the lower chamber 1020 being connected and therefore separated by the ‘V’ shaped structure) wherein a channel for fluid passage (Fig. 10A element 1138 or 1140, par. [0169]) is disposed at very bottom of the ‘V’ shaped structure (Fig. 10A shows the fluid passage element 1138 being at the lowest point of the ‘V’ shaped structure)

    PNG
    media_image1.png
    323
    625
    media_image1.png
    Greyscale

(Fig. 10A elements 1140 & 1138 and Fig. 10C element 1136) wherein guided fluid channel diameter at fluid entrance is gradually reduced towards the measurement sensing channel  (par. [0169] & [0471-0473], Fig. 10A elements 1140 & 1138, Fig. 10C element 1136, & Fig. 101B-101D – the tubing elements 1140 and 1138 are established as connected to upper chamber 1022 via valve elements 1136; Fig. 101B-101D demonstrate a number of configurations that modify the fluid path that lead into elements 1140 and 1138, which is part of the guided fluid channel because the fluid is guided along the defined channel; Fig. 101B in particular illustrates the guided fluid channel’s entrance beginning with a large diameter, which is shown with a blue rectangle on the figure below, then the fluid channel’s diameter is gradually reduced, as shown in the area designated with a red rectangle, towards a measurement sensing channel, which would be the lower portion of the tubing after the reduction in diameter), wherein the fluid measurement assembly is completely biomedical compatible to avoid any inaccuracy in measurements (par. [0002] – the device is intended for medical use and is therefore biocompatible);

    PNG
    media_image2.png
    387
    232
    media_image2.png
    Greyscale

	a fluid sensing and measurement module (Fig. 10A element 1018 & Fig. 21, par. [0175] & [0218]) having at least three sensing elements: a flow sensor to metering volume of discharge fluid (par. [0013], [0175-0176], [0321], & [0448] – measurement device that measures the urine volume over time embodies a flow sensor), a pH sensor measures pH value of the fluid (par. [0221-0222]) and a density or specific gravity sensor measures density of the fluid (par. [0176] & [0261-0262]): each of the sensors connected to an enclosed controller (Fig. 10A element 1018 – components of controller that actually compute and receive the values above are within the outer housing 1018 shown in Fig. 10A, which embodies the controller being enclosed)  
	a check valve (Fig. 10C element 1136) connected to both the guided fluid travel tunnel and the fluid collection chamber (par. [0169], Fig. 10C shows the check valve being connected to upper fluid collection chamber 1022 and it is connected to tube 1138, which embodies a guided fluid travel tunnel) to prevent collected fluid back filling to the patient (par. [0169] – the valves 1136 prevent fluid from flowing back into the chamber 1022, which would in turn also prevent the collected fluid from back filling to the patient), and a manual release valve (Fig. 10A element 1146, par. [0169] – the valve is operable by one person, which embodies a “manual release” valve) at bottom of the storage chamber (Fig. 10A shows the valve being at the bottom of the lower chamber, which was previously established as embodying a storage chamber) for sample extraction (par. [0169] – the valve being released to empty the lower chamber of fluid embodies a sample extraction because the fluid, which embodies a sample, is being taken out of the bag); and 
	a data processing, analyzing and transmission unit (Fig. 10A element 1018, Fig. 60 element 6000, par. [0166], [0175-0176], and [0356]) which is used to process measured data from the sensing and measurement module (par. [0175-0176] & [0219] – the controller processes and analyzes the data collected from the various sensors and translates that information to display) and to wirelessly transmit the data (par. [0166]) to a specific data center or medical staffs (par. [0166], [0353-0354], [0359] – the controller wirelessly sends data to a database such as Electronic Health Records, or Electronic Medical Records, which embodies transmitting data to a data center that can be accessed by medical professionals); in case in an environment wherein wireless data are not allowed, a wired option is also available via the standard Ethernet cable network (par. [0166] & [0359] – the controller has a wired configuration to a server or database, and connecting to a network database via an Ethernet interface embodies a standard Ethernet cable network). 
	The fluid collection, sensing and measurement unit is interpreted under U.S.C. 112(f) to include the fluid collecting and metrology unit as previously established, which “has the physical bag made of medical grade plastics for collecting the fluid wherein the metrology data sensing module measures and digitizes the physical volume of the collected fluid” according to lines 11-14 on page 11 of the instant application specification. The fluid collection, sensing and measurement unit of Burnett teaches on this limitation for the reasoning established above. 

	Burnett does not teach that the fluid collection, sensing, and measurement unit and unit for data processing and data transmission are connected with an electrical shielded cable. Burnett also does not teach that the digital fluid collection bag comprises a medical grade and electrically shielded cable for data relay to the data processing unit. 
	However, Ramos teaches on a digital physiological fluid collection bag (Fig. 1 element 2, abstract & par. [0008] – incorporation of a microcontroller in the system makes the physiological fluid bag digital) comprising a fluid collection, sensing and measurement unit (Fig. 1 elements 4 and 6, par. [0058] & [0062] – the collection bag 4 serves for fluid collection, and the capacitance sensor 6 serves to sense and measure the fluid collected, therefore the two elements comprise a fluid collection, sensing, and measurement unit) and a unit for data processing and data transmission (par. [0008], [0010-0011], [0076], & [0174-0175] – microcontroller processes and analyzes data received from sensors, and a wireless transmitter transmits that data wirelessly, therefore the combination of the two elements embodies a unit for data processing and data transmission); the two units are connected with an electrical shielded cable (par. [0080], [0088-0089], [0123-0124] – the microcontroller is connected to the capacitance sensor via an electromagnetic shielded cable, equivalent to an electrical shield cable, whether the capacitance sensor is within the cable or the cable is separate from the sensor, which means the two units previously established are connected with an electrical shielded cable).
(par. [0002] & [0005] – digital physiological fluid bag is meant for medical use, and is therefore medical grade) and electrically shielded cable (par. [0123-0124]) for data relay to the data processing unit (par. [0080-0081], [0088-0089], [0123-0124] – an electrical shielding cable is incorporated to connect the microcontroller to the sensor to reduce noise to the signal received by the sensor, where the microcontroller receives and processes the signal received from the sensor, which embodies the electrical cable being for data relay to the data processing unit).
	When the digital physiological fluid collection bag of Burnett is modified to incorporate the electrical shielded cable as taught by Ramos, one of ordinary skill in the art would reach a digital physiological fluid bag wherein the fluid collection, sensing, and measurement unit and unit for data processing and data transmission are connected with an electrical shielded cable; and the digital fluid collection bag comprises a medical grade and electrically shielded cable for data relay to the data processing unit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital physiological fluid collection bag of Burnett to incorporate the electrical shielded cables as taught by Ramos in order to create a device with improved accuracy and resolution of the measurement system by reducing noise or interference from electromagnetic signals as recognized by Ramos (Ramos par. [0123-0124]).
Burnett in view of Ramos does not teach the following underlined limitations of the claim: a fluid sensing and measurement module having at least three sensing elements inside a fluid sensing channel: a flow sensor to metering volume of discharge fluid; a pH sensor measures pH value of the fluid and a density or specific gravity sensor measures density of the fluid; each of the sensors is connected to an enclosed and hermetically sealed PCB with individual calibrated data; 
However, Kostov teaches a digital physiological fluid collection bag (Fig. 2 elements 1-9, abstract – the physiological fluid collection bag comprising a controller embodies the device being digital) comprising a fluid sensing and measurement module (Fig. 1-3A element 4, par. [0032] – element 4 is a liquid measurement device comprising multiple sensor elements 15-19, therefore element 4 embodies a fluid sensing and measurement module) having at least three sensing elements (par. [0032] & [0053], Fig. 3A elements 15-19) inside a fluid sensing channel (Fig. 1 element 4 & Fig. 3A element 20 – the chamber element 20 embodies a fluid sensing channel because it is within the fluid channel in element 4 shown in Fig. 1 and the sensor elements 15-19 are shown inside the fluid channel); each of the sensors is connected to an enclosed and hermetically sealed PCB (par. [0026], [0043], [0050], & [0055] Fig. 1 elements 2A & Fig. 3A elements 10, 13, 30 and 31 – the sensors are mounted to the PCB and the PCB is mounted and enclosed on a flat surface in chamber element 20; chamber 20 of measurement device 4 is sealed with elements Fig. 1 elements 2A and Fig. 3A elements 10 and 30 prevent fluid from leaking from chamber 20, which would embody an air-tight or hermetic sealed, so the PCB within chamber 20 would also be hermetically sealed; therefore each of the sensor elements 15-19 are connected to an enclosed and hermetically sealed PCB) with individual calibrated data (par. [0050] – the sensors include embedded software for auto-calibration, therefore each sensor has individual calibrated data on the PCB).
When the digital physiological fluid collection bag comprising a fluid sensing and measurement module comprising a flow sensor, pH sensor, and density sensor of Burnett in view of Ramos is modified with the fluid sensing channel and the PCB as taught by Kostov, one of ordinary skill in the art would reach a fluid sensing and measurement module having at least three sensing elements inside a fluid sensing channel: a flow sensor to metering volume of discharge fluid; a pH sensor measures pH value of the fluid and a density or specific gravity sensor measures density of the fluid; each of the sensors is connected to an enclosed and hermetically sealed PCB with individual calibrated data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital physiological fluid collection bag of Burnett in view of Ramos with the fluid sensing 
Burnett in view of Ramos in further view of Kostov does not teach that the flow sensor of the fluid sensing and measurement module used for metering volume of discharge fluid is specifically a MEMS thermal time-of-flight sensor. 
However, Huang teaches on a MEMS thermal time-of-flight sensor (abstract, Fig. 1 element 700) for applications in medical device precise fluid metering and control (par. [0002]). When the fluid and sensing module of Burnett in view of Ramos in further view of Kostov is modified with the MEMS sensor of Huang, one of ordinary skill in the art would reach a fluid sensing and measurement module having at least three sensing elements inside a fluid sensing channel: a MEMS thermal time-of-flight sensor to metering volume of discharge fluid; a pH sensor measures pH value of the fluid and a density or specific gravity sensor measures density of the fluid. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the flow sensor of Burnett in view of Ramos in further view of Kostov with the MEMS thermal time-of-flight sensor as taught by Huang in order to create a device that can measure liquid flow with large dynamic range that can precisely measure the volume flow rate of liquids in a microfluidic domain with low power consumption as recognized by Huang (Huang par. [0010]). 
	Regarding claim 2, Burnett in view of Ramos in further view of Kostov and in further view of Huang teaches the invention as set forth above in claim 1. Burnett further teaches wherein the ‘V’ shaped fluid collection chamber (previously established in claim 1) is configured and separated from medical or biocompatible materials (par. [0002], [0156], & first sentence of [0159], Fig. 10A & 10D element 1022 – the fluid collection chamber 1022 is shown as separable and a part of the disposable unit that is designed to be fit into unit 1018, which embodies the fluid collection chamber being configured and separated from medical or biocompatible materials because unit 1018 and device shown in Fig. 10A is designed for medical use and is therefore medical or biocompatible materials) wherein a fluid release channel (par. [0169], Fig. 10A element 1138 or 1140) is available at the lowest point of the ‘V’ shape structure (Fig. 10A shows the fluid passage element 1138 or 1140 being at the lowest point of the ‘V’ shaped structure); the angles for the ‘V’ is from 10 to 80 degrees (par. [0454]), but preferably 100 to 130 degrees, and most preferably 110 degrees (as previously established, the narrower ranges are interpreted as not required for the system) for the best fluid collection without creating a non-filled channels as well as to prevent excessive air bubbles entering into the measurement channel (par. [0454-0455] – the angled collection chamber forcing the urine to flow embodies the best fluid collection without creating a non-filled channel, because forcing the fluid to flow creates a filled channel).
	Burnett in view of Ramos in further view of Kostov and in further view of Huang does not expressly disclose the angles for the ‘V’ is from 70 to 140 degrees. Burnett discloses that the angle of the “V” structure needs to be optimized for the improvement the accuracy of urine volume measurement and bubble reduction (par. [0454-0455]). The angle of ‘V’ structure is disclosed to be a result effective variable in that changing the angle of collection chamber affects how well the urine is forced to flow and how well air bubbles are reduced which in turn affects how well the urine is collected and accuracy of the volume measurement. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Burnett in view of Ramos in further view of Kostov and in further view of Huang by making the angle of the ‘V’ structure to be between 70 to 140 degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(interpreted as equivalent to the fluid sensing and measurement module as previously established in claim 1) have a guide channel (Fig. 10A element 1140 or 1138, par. [0169] & [0471-0473] – paths shown in Fig. 101B-101D are part of the guide channel as established in claim 1) connected directly to fluid release channel of the fluid collection chamber ((par. [0169] & [0471-0473], Fig. 10A elements 1140 & 1138, Fig. 10C element 1136, & Fig. 101B-101D show the fluid paths of the fluid, which are shown to be connected directly to the fluid collection chamber, where the transition between the fluid collection chamber and the entrance to the guide channel path embodies a fluid release channel ); the guided channel have a gradually reduced channel diameter size (par. [0169] & [0471-0473], Fig. 10A elements 1140 & 1138, Fig. 10C element 1136, & Fig. 101B-101D – reasoning established in claim 1) ) for additional insurance of a completely filled channel while the air entrance into the channel could also be blocked with the filled fluid (the tubing elements having a gradually reduced diameter therefore means it has the additional insurance for a completely filled channel) wherein reduction of the channel diameter size depends on the fluid discharge volume or the fluid collection bag size (par. [0471-0473] & [0475], Fig. 101B-101D – there are a variety of configurations of the fluid collection chamber that modify the fluid path, which is part of the guide channel, and in turn modify the reduction of the channel diameter size along the path; the configurations, and thus the reduction of the channel diameter size, is dependent on the fluid collection bag size 1022 because each different configuration affects the size of the fluid collection bag, as shown in Fig. 101D where the guide path configuration reduces the size of the overall fluid collection bag by introducing tubing 10108).
	Burnett in view of Ramos in further view of Kostov and further in view of Huang does not expressly disclose the reduction of the channel diameter size from the largest to the smallest shall be from 2:1 to 5:1 depending on the fluid discharge volume or the fluid collection bag size, but preferably the ratio shall be 3:1 to 4:1, and most preferably to be 3.5:1 (as previously established, the narrower ranges are interpreted as not required for the system). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Burnett in view of Ramos in further view of Kostov and further in view of Huang to have the reduction of the channel diameter size from the largest to the smallest shall be from 2:1 to 5:1 depending on the fluid discharge volume or the fluid collection bag size since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Burnett in view of Ramos in further view of Kostov and further in view of Huang would not operate differently with the claimed diameter reduction and since the reduction in diameter size is intended “for additional insurance of a completely filled channel” according to claim 3 lines 4-5 which the device of Burnett in view of Ramos in view of Kostov and further in view of Huang would accomplish because Burnett discloses the purpose of the various fluid path configurations with reduction of the fluid path diameters is to prevent air bubbles that would result in inaccurate measurements of urine output 
Regarding claim 9, Burnett in view of Ramos in further view of Kostov and in further view of Huang teaches the invention as set forth above in claim 1. Burnett further teaches wherein the check valve (Fig. 10C element 1136) is installed to prevent the back filling of the collected fluid from the bag to the patient (par. [0169] – the valve 1136 prevent fluid from flowing back into the chamber 1022, which would in turn also prevent the collected fluid from back filling to the patient); another manual valve (Fig. 10A element 1146, par. [0169] – previously established as a ‘manual ’ valve) is placed at the bottom of the storage chamber (Fig. 10A shows the valve being at the bottom of the lower chamber, which was previously established as embodying a storage chamber) such that the fluid sample can be accessed whenever there is a need for further laboratory analysis of the collected fluid (par. [0169] – the valve being released to empty the lower chamber of fluid embodies being accessible whenever there is a need for further laboratory analysis of the collected fluid, where one would need to empty the lower chamber of fluid). 
	Burnett does not teach that the check valve is installed at the fluid entrance to the fluid collection chamber. However, Kostov teaches on a digital physiological fluid collection bag comprising a fluid collection chamber (Fig. 3A element 20, par. [0032]), where the fluid collection chamber has a check valve (Fig. 3A element 10) which is installed at the fluid entrance to the fluid collection chamber (par. [0033], shown in Fig. 3A – liquid enters the fluid collection chamber 20 through tubing element 3, where the valve 10 is between the two) to prevent the back filling of the collected fluid from the bag to the patient (par. [0043-0044] – when the bottom valve 30 is opened to empty the fluid in the chamber, valve element 10 closes and prevents fluid from entering tubing 3, which prevents the back filling of the collected fluid from the chamber 20, equivalent to the bag, to the patient). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital physiological fluid collection bag comprising a check valve of Burnett in view of Ramos in further view of Kostov and in further view of Huang with the positioning of the check valve as further taught by Kostov to create a device that automatically coordinates measurements of liquid output to optimize real-time decision making for patient care as recognized by Kostov (Kostov par. [0045]).
Regarding claim 10, Burnett in view of Ramos in further view of Kostov and in further view of Huang teaches the invention as set forth above in claim 1. Burnett further teaches wherein the data and processing unit have a display (Fig. 10A & 10C element 1110) to instantly exhibit the data locally (par. [0165] & [0175] – display 1110 displays current user information including heart rate, respiratory rate, and urine output, which means the data is instantly displayed and the display being directly on the data and processing unit means the data is exhibited locally); a keyboard is included on the data processing unit (shown with a red rectangle on Fig. 10C below, par. [0165] – touchscreen on the display acts as a keyboard; par. [0357] also establishes that other devices, including a keyboard, can be connected as part of the data processing unit) such that parameters such as user information, alarm setting, and data collection time frame can be programmed locally (par. [0165] & [0177] – screen display changes embody user information because it displays user information such as heart rate and current/average urine output; alerts and ranges for alerts may be set by user; the user setting the time frame for historical data being viewed embodies data collection time frames; all these parameters are programmed via the touchscreen on the display 1110 which is local) ; the data processing unit have a capability to transmit the measured data either via network cable or wirelessly and instantly (par. [0166], [0175-0176], & [0359]– the controller measures a variety of patient data and the measured data is transmitted via Ethernet network cable or wirelessly at one instant, which embodies the data being transmitted wirelessly) to the designated medical center or to specific (par. [0166], [0353-0354], [0359] – the controller sends data via a wireless or wired connection to a database such as Electronic Health Records, or Electronic Medical Records, which embodies transmitting data to a data center that can be accessed by specific medical professionals); for user friendly purpose, several data transmission approaches such as low energy Bluetooth, NB-IoT and LoRa are also available (as previously established, it is unclear if these limitations are exemplary or required for a wired configuration, therefore the data processing unit being able to transmit data via a wireless or wired Ethernet network cable according to par. [0166] & [0359] teaches this limitation); 

    PNG
    media_image3.png
    469
    611
    media_image3.png
    Greyscale

	 
	Burnett does not teach that for best interests of medical applications, the parameters or the settings are able to be programmed remotely. However, Kostov teaches on a digital physiological fluid collection bag with a display with settings and patient parameters (Fig. 8) wherein for best interests of medical applications, the parameters or the settings are able to be programmed remotely (par. [0066] – as previously established, the parameters or settings being able to be programmed remotely teaches that it is “for best interests of medical applications”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital physiological fluid collection bag of Burnett in view of Ramos in further view of Kostov and in further view of Huang with the remote control as further taught by Kostov to create a device that has a display that can be implemented in a telemetric network or patient care network in a larger system as recognized by Kostov (Kostov par. [0065]). 
Regarding claim 11, Burnett in view of Ramos in further view of Kostov and in further view of Huang teaches the invention as set forth above in claim 1. Burnett further teaches wherein both the fluid collecting and measurement unit as well as the data processing unit is fully compatible medical device regulations (par. [0002] – the digital physiological fluid collection bag, which comprises the two specified units as established above in claim 1, is intended for medical use and therefore is fully compatible with medical device regulations in order to actually be used in the medical field). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US 2019/0343445) in view of Ramos (US 2016/0051176) in further view of Kostov (US 2017/0100068) and further in view of Huang (US 2017/0097252) as applied to claim 1 above, and further in view of Laing et al (US 2019/0365306), hereinafter Laing.
Regarding claim 4, Burnett in view of Ramos in further view of Kostov and in further view of Huang teaches the invention as set forth above in claim 1. Burnett further teaches wherein the sensing and measurement module (interpreted as equivalent to the fluid sensing and measurement module as previously established in claim 1) have at least three sensors (par. [0175-0176], [0221-0222], & [0261-0262] – previously established as the flow sensor, pH sensor, and density or specific gravity sensor) to provide basic and instant medical data of the fluid (par. [0175-0176] & [0221-0222] – the controller determines a number of parameters instantly based on the data from the sensors, which embodies the sensors providing basic and instant medical data of the fluid); a flow sensor is used to metering instant volume and register total volume of each discharge (par. [0175] – measurement device, previously established as equivalent to a flow sensor, measures current volume which embodies metering instant volume; the measurement device also determines the average urine output which means volume of each discharge of fluid is registered in order to calculate an average); the flow sensor is preferred to be made by micromachining or a MEMS process that provides the thermal time-of-flight metrology capability; such a sensor is more accurate compared to the conventional mass flow sensing element wherein the accuracy is greatly alternated due to variations of the fluid properties (as previously established, these limitations are interpreted as not required for the system because it is “preferred”, although Huang teaches on a MEMS thermal time-of-flight sensor for medical purposes as established above); it is preferred that the flow sensor takes the data no longer than every one minute, and preferably every 10 seconds, and most preferably every 5 seconds (as previously established, these limitations are interpreted as not required by the system because they are ‘preferred’).   
Burnett in view of Ramos in further view of Kostov and in further view of Huang does not teach that for the best interests of fluid properties, the flow sensor has capability of a large dynamic range over 100:1 and with full scale capability not smaller than 200 mL/min. 
However, Laing teaches on a digital physiological fluid collection device (abstract, par. [0068] – the sensor of the device transmitting the data to a computing device embodies the device being digital) comprising a sensing and measurement module (Fig. 3 elements 110 and 111, par. [0062]) wherein the sensing and measurement module comprises a flow sensor (Fig. 3 element 110, par. [0062] – sensing element 110 measures flow rate and therefore embodies a flow sensor). Laing further teaches for the best interests of fluid properties (as previously established, the flow sensor having the following limitations therefore means it is “for the best interests of fluid properties”), the flow sensor has capability of a large dynamic range over 100:1 (par. [0062] – flow sensor 110 is calibrated for flow range 0 to 60 mL/sec, which is equivalent to 0 to 3600 mL/min, which embodies a dynamic range of 3600:1, which is over 100:1) and with full scale capability not smaller than 200 mL/min (par. [0062] – flow sensor 110 is calibrated for flow range 0 to 60 mL/sec, which is equivalent to 0 to 3600 mL/min, which embodies a full scale capability not smaller than 200 mL/min).
When the digital physiological fluid collection bag of Burnett in view of Ramos in further view of Kostov and in further view of Huang is modified with the flow sensor capabilities as taught by Laing , one of ordinary skill in the art would reach a digital physiological fluid collection bag wherein the sensing and measurement module have at least three sensors to provide basic and instant medical data of the fluid; a flow sensor is used to metering instant volume and register total volume of each discharge…for best interests of fluid properties, the flow sensor has capability of a large dynamic range over 100:1 and with full scale capability not smaller than 200 mL/min. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital physiological fluid collection bag of Burnett in view of Ramos in further view of Kostov and in further view of Huang with the flow sensor capabilities of Laing to create a device that is capable of quantifying a possible obstruction from the bladder as recognized by Laing (Laing par. [0005]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US 2019/0343445) in view of Ramos (US 2016/0051176) in further view of Kostov (US 2017/0100068) and further in view of Huang (US 2017/0097252) as applied to claim 1 above, and further in view of Paz et al (US 2010/0286559), hereinafter Paz.
Regarding claim 5, Burnett in view of Ramos in further view of Kostov and in further view of Huang teaches the invention as set forth above in claim 1. Burnett further teaches wherein the sensing (interpreted as equivalent to the fluid sensing and measurement module as previously established in claim 1) have a chemical sensor that can measure the pH value of the fluid (par. [0221-0222]). For the limited spacing, it is preferred that such a pH sensor also is micromachined on a glass substrate for the ultimate compatibility and resistance to any corrosive possibility by collected fluid; the pH sensor preferably having an accuracy better than +/-0.5%; the pH sensor is able to continuously measure the incoming discharged fluid and take data preferably every 10 seconds, and most preferably every 5 seconds (as previously established, these limitations are interpreted as not required for the system because they are ‘preferred’).
	Burnett in view of Ramos in further view of Kostov and in further view of Huang does not teach the pH sensor is able to measure the pH value from 4.0 to 8.0 or the pH sensor is able to continuously measure the incoming discharged fluid and take data no longer than every one minutes. 
	However, Paz teaches a digital physiological fluid collection bag (Fig. 1A, abstract, par. [0114-0115] – the system comprising a computer system embodies the system being digital) comprising a sensing and measurement module (Fig. 1A element 150, par. [0120-0122] & [0131-0132]), wherein the sensing and measurement module have a chemical sensor that can measure the pH value of the fluid (Fig. 1A element 116, par. [0127]); the pH sensor is able to measure the pH value from 4.0 to 8.0 (par. [0132-134], [0142], & [0149] – both pH sensors described in par. [0149] encompass the pH range of 4.0-8.0) ; the pH sensor is able to continuously measure the incoming discharged fluid and take data no longer than every one minutes (par. [0122], [0127], [0131], [0211-0214], & [0216] – the pH sensor continuously communicates the measured pH to the computer system, which embodies the ability to continuously measure the incoming discharged fluid and take data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pH sensor of the digital physiological fluid collection bag of Burnett in view of Ramos in further view of Kostov and in further view of Huang with the capabilities of the pH .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US 2019/0343445) in view of Ramos (US 2016/0051176) in further view of Kostov (US 2017/0100068) and further in view of Huang (US 2017/0097252) as applied to claim 1 above, and further in view of Chen (US 2016/0051177).
Regarding claim 6, Burnett in view of Ramos in further view of Kostov and in further view of Huang teaches the invention as set forth above in claim 1. Burnett further teaches wherein the sensing and measurement module (interpreted as equivalent to the fluid sensing and measurement module as previously established in claim 1) have a density or specific gravity sensor (par. [0164], [0261-0263] – specific gravity, which uses the density of the system as shown in the calculation in par. [0262], and density may be determined by the system, embodying a density or specific gravity sensor); it is critical that the density sensor has a high resolution with a capability to capture any changes of density in 1000ppm or less, and preferably in 100ppm (par. [0261-0263] – the calculation for specific gravity, which is shown to produce results with three decimal places, uses density for the calculation which is recognized to change in the system as shown in Fig. 34, therefore the system must also determine density to the third decimal place, which embodies a density sensor having a high resolution capable of detecting changes of density 1000ppm or less); the density sensor is able to continuously measure the incoming discharged fluid and take data no longer than every one minute (par. [0164] last sentence, [0261-0263], [0448] – specific gravity, which also uses varying detected density in its calculation, is used for real-time, continuous urine output volume measurements, which is accurate within one minute; therefore embodying the density sensor being able to continuously measure the incoming discharged fluid and take data no longer than every one minute) and preferably every 10 seconds, and most preferably every 5 seconds (as previously established, these limitations are interpreted as not required by the system because they are ‘preferred’).   
	Burnett in view of Ramos in further view of Kostov and in further view of Huang does not teach the density or specific gravity sensor that is miniaturized using a micromachined process. 
	However, Chen teaches a digital physiological fluid measurement device (par. [0027] – the measurement device sending the data to be processed by a separate treatment device embodies the device being digital) comprising a sensing and measurement module (par. [0027] – measurement system uses sensors and therefore embodies a sensing and measurement module) wherein the sensing and measurement module have a density or specific gravity sensor (Fig. 5 element 8, par. [0052]) that is miniaturized using a micromachined process (par. [0058] – the sensor being a micro sensor as a result of MEMS processing embodies the sensor being miniaturized).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the density sensor of the digital physiological fluid collection bag of Burnett in view of Ramos in further view of Kostov and in further view of Huang with the MEMS processed micro density sensor of Chen in order to utilize a sensor that is processed to have high data accuracy, have small size, respond quickly, and continuously perform on-line measurements as recognized by Chen (Chen par. [0058]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US 2019/0343445) in view of Ramos (US 2016/0051176) in further view of Kostov (US 2017/0100068) and further in view of Huang (US 2017/0097252) as applied to claim 1 above, and further in view of Laing et al (US 2019/0365308), hereinafter Laing.
Regarding claim 7, Burnett in view of Ramos in further view of Kostov and in further view of Huang teaches the invention as set forth above in claim 1. Kostov further teaches wherein the sensing and measurement module (previously established in claim 1) has storing method to store calibration data for each of the sensors (par. [0050] – the individual sensors themselves include software for auto-calibration, which embodies a storing method to store calibration data for each of the sensors); the storing method is installed on a hermetically seal PCB and connected to the sensors (par. [0026], [0043], [0050], & [0055] Fig. 1 elements 2A & Fig. 3A elements 10, 30 – the sensors, and therefore the storing method, are mounted to the PCB and the PCB is mounted and enclosed on a flat surface in chamber element 20; chamber 20 of measurement device 4 is sealed with elements Fig. 1 elements 2A and Fig. 3A elements 10 and 30 prevent fluid from leaking from chamber 20, which would embody an air-tight or hermetic sealed, so the PCB within chamber 20 would also be hermetically sealed; the storing method is connected to the sensors by being incorporated into the sensors; therefore the storing method is installed on a hermetically sealed PCB and connected to the sensors); the PCB have a medical grade and hermetically sealed connector (par. [0034], [0037], [0050] – the sensors, which are mounted on the PCB, communicate with the controller and therefore act as a connector; as previously established, the PCB, where the sensors are mounted, is hermetically sealed and the device is intended for medical use and is therefore medical grade; therefore the PCB has a medical grade and hermetically sealed connector) through which the connector relay the acquired data to the data processing unit (par. [0032] & [0037] – the sensors, which act as the connector, relays the acquired fluid data to the controller, which acts as the data processing unit). 
	As previously established, Burnett discloses the sensing and measurement unit (Burnett Fig. 10A elements 1022, 1130, 1138, 1140, & 1020) of the digital physiological fluid collection bag is disposable (Burnett par. [0156]). Therefore, when the disposable sensing and measurement unit of the digital physiological fluid collection bag of Burnett in view of Ramos in further view of Kostov and further in such that the whole unit can be disposed after the usage; the PCB have a medical grade and hermetically sealed connector through which the connector relays the acquired data to the data processing unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital physiological fluid collection bag of Burnett in view of Ramos in further view of Kostov and in further view of Huang with the storing method and PCB connector as further taught by Kostov to create a device that has easily calibrated sensors through the storing method to maximize accuracy of measurements as recognized by Kostov (Kostov par. [0050]).
	Burnett in view of Ramos in further view of Kostov and in further view of Huang does not teach that the PCB has a medical grade and hermetically sealed connector through which a medical grade and electrically shielded cable can be connected and relay the acquired data to the data processing unit.
	However, Ramos teaches a digital physiological fluid collection bag (previously established in claim 1) wherein the sensor (Fig. 1 element 6) is connected to the data processing unit (par. [0008] – microcontroller as a data processing unit because it receives and processes data received from the sensor) through a medical grade (par. [0002] & & [0005] – digital physiological fluid bag is meant for medical use, and is therefore its components are medical grade) and electrically shielded cable to relay the acquired data to the data processing unit (par. [0080-0081], [0088-0089], [0123-0124] – an electrical shielding cable is incorporated to connect the microcontroller to the sensor to reduce noise to the signal received by the sensor, where the microcontroller receives and processes the signal received from the sensor, which embodies the electrical cable being for data relay to the data processing unit).
through which a medical grade and electrically shielded cable can be connected and relay the acquired data to the data processing unit.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital physiological fluid collection device of Burnett in view of Ramos in further view of Kostov and in further view of Huang to incorporate the electrically shielded cable connection as further taught by Ramos in order to create a device with reduced interference from electromagnetic signals to improve accuracy as recognized by Ramos (Ramos par. [0123-0124]).
	Burnett in view of Ramos in further view of Kostov and in further view of Huang does not teach that the storing method installed on the PCB is an EEPROM. 
	However, Laing teaches a digital physiological fluid collection device (par. [0013], Fig. 2A) comprising a PCB (Fig. 2I elements 1152 & 1154 connected through element 1156, par. [0105]) with fluid sensing elements (par. [0106]), where the PCB has a EEPROM installed on it (Fig. 2I element 1150, Fig. 3A element 254, par. [0105] & [0111] – the electronics unit in Fig. 3A corresponds to the electronics on the PCB shown in Fig. 2I element 1150; the electronics unit comprises an EEPROM to store electronic and sensor data). 
	When the storing method installed on the PCB to store calibration data of the digital physiological fluid collection bag of Burnett in view of Ramos in further view of Kostov and in further view of Huang is modified to replace the storing method with an EEPROM as taught by Laing, one of ordinary skill in the art would reach the sensing and measurement module have an EEPROM to store 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storing method installed on the PCB of the digital physiological fluid collection bag of Burnett in view of Ramos in further view of Kostov and in further view of Huang to replace the storing method with an EEPROM as taught by Laing in order to create a device that can store information from outside devices such as healthcare provider devices or user mobile devices as recognized by Laing (Laing par. [0124]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US 2019/0343445) in view of Ramos (US 2016/0051176) in further view of Kostov (US 2017/0100068) and further in view of Huang (US 2017/0097252) as applied to claim 1 above, and further in view of Greenwald et al (US 2011/0046514), hereinafter Greenwald. 
Regarding claim 8, Burnett in view of Ramos in further view of Kostov and in further view of Huang teaches the invention as set forth above in claim 1. 
Burnett in view of Ramos in further view of Kostov and in further view of Huang does not teach wherein the fluid release channel after the measurement channel have a varied channel diameter, wherein a front channel end with smallest diameter is connected to the measurement channel while a rear channel end with largest channel diameter is connected to a buffer unit which is used to further enhance stable flow and ensure a fully filled measurement channel; the buffer unit is directed to a fluid release unit to the fluid storage collection chamber.
However, Greenwald teaches on a digital physiological collection bag (Fig. 4, abstract, par. [0042]) comprising a fluid collection chamber (Fig. 4 element 100, par [0060] & [0063]) wherein the fluid release channel (Fig. 4 elements 411 and 421) after the measurement channel (Fig. 1 & 4 element 150, par. [0048] – the exit of fluid collection chamber element 150 embodies a measurement channel and the fluid release channel elements 411 and 421 are after that measurement channel) have a varied channel diameter (par. [0050]), wherein a front channel end with smallest diameter is connected to the measurement channel (Fig. 4 element 411, par. [0050] – front channel element 411 is shown to be connected to measurement channel 150 and has a diameter of 1/8 in.) while a rear channel end with largest channel diameter (Fig. 4 element 421, par. [0050] – rear channel element 421 has a diameter of 3/16-1/4 in.) is connected to a buffer unit (Fig. 4 elements 412 is the buffer unit, and the rear channel element 421 is shown to be connected to the unit through element 412) which is used to further enhance stable flow and ensure a fully filled measurement channel (par. [0052] – use of elements 411, 412, and 421 is for maintaining necessary resolution to achieve accurate fluid volume measurements, which therefore means the buffer unit enhances stable flow and ensures a fully filled measurement channel for accurate measurement); the buffer unit is directed to a fluid release unit (Fig. 4 element 430) to the fluid storage collection chamber (Fig 4 element 260, par. [0048]).
The buffer unit is interpreted under U.S.C. 112(f) to include the structure element 240 shown in Fig. 3 of the drawings, which is according to line 24-26 of page 12 of the instant application specification. The buffer unit of Greenwald teaches on this limitation because it serves the purpose of “removal of air bubbles” by not allowing air into the fluid channel and the purpose of “reducing the traveling speed of the fluid such that the accuracy of the measurement can be ensured” as recognized by Greenwald par. [0052].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital physiological fluid collection bag of Burnett in view of Ramos in further view of Kostov and in further view of Huang with the fluid release channel configuration and buffer unit as taught by Greenwald in order to create a device with a flow sensor that gives a high accuracy greater than 1% as recognized by Greenwald (Greenwald par. [0053]). 

	 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY MARIE EVANS whose telephone number is (571)272-3610.  The examiner can normally be reached on M-F 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.E./Examiner, Art Unit 3791 
/CHRISTIAN JANG/Primary Examiner, Art Unit 3791